Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (Pub No. US 2017/0326798 A1, hereinafter Choi).
With regards to claim 1, Choi teaches a heating device for heating an object material using a laser beam, the heating 5device comprising: 
a stage on which the object material is placed (see Fig. 1, stage 170 with object 10); 
a laser module for generating and outputting a laser beam (see Fig. 1, laser module 110); 
an optical module for controlling a path of the laser beam (see Fig. 1, optical module 120+130+140+150 for example); 
a polygon mirror rotating around an axis of rotation and having a plurality of reflecting 10surfaces which reflect the laser beam (see Fig. 1, polygon mirror 164 with an axis of rotation and plurality of reflecting surfaces); and 
a beam guide module for controlling an incidence range within which the laser beam reflected by the polygon mirror is incident on the object material (see Fig. 1, ¶77, beam guide 162 can be 

	With regards to claim 2, Choi teaches the heating device of the claim 1, wherein the optical module comprises a first 15mirror reflecting the laser beam generated by the laser module (see Fig. 1, optical module 120 with a first mirror); 
a condensing lens condensing the reflected laser beam reflected by the first mirror (see Fig. 1, condensing lens within 130); 
a beam shaper that transforms the shape of the condensed laser beam into a predetermined state (see Fig. 1, beam shaper 140, i.e. expanding from thin to thick beam); and 
a second mirror reflecting the transformed laser beam such that the transformed laser beam is directed to the polygon mirror (see Fig. 1, second mirror within 150 reflecting transformed laser beam to polygon mirror 164).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Chung (Pub No. US 2019/0255650 A1, hereinafter Chung).
With regards to claim 3, Choi is silent teaching the heating device of the claim 1, further comprising a projective system for correcting the energy density of the laser beam reflected by the polygon mirror.
In the same field of endeavor, Chung teaches adjusting the energy density is beneficial in order to utilize laser parameters that will not overheat nor underheat a sample that is to be irradiated (see ¶46 for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate an adjustment of the energy density in order to prevent overheating/underheating of a sample to be irradiated as taught by Chung.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Imai et al. (JP 2018132638 A, hereinafter Imai) and further in view of 

In the same field of endeavor, Imai teaches the use of light shielding structures to block ghost light that can be refracted from the polygon mirror which may also include the possibility of reflecting against interface between two reflecting surfaces (see Fig. 3B, light blocking portions 101a and 101b and separated by a distance).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a plurality of beam dumps (i.e. light blockers) separated by a distance for purposes of blocking unwanted reflected light that can hinder laser irradiation on target as taught by Imai.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Ando et al. (Pub No. US 2017/0368570 A1, hereinafter Ando).
With regards to claim 5, Choi is silent teaching the heating device of the claim 1, wherein the object material comprises a first substance containing a metal; and a second substance containing an inorganic substance and disposed adjacent to the first substance, and the laser beam is irradiated to the first substance to directly heat the first substance and thus, the second substance adjacent to the first substance is 10indirectly heated.
In the same field of endeavor, Ando teaches how a metal can be heated by a laser to indirectly heat an inorganic substance such as glass (see ¶26).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize the laser to heat metal and locally/indirectly heat an inorganic material in order to 

With regards to claim 6, Ando teaches the heating device of the claim 5, wherein the object material further comprises one or more third substances disposed between the first substance and the second substance (see Fig. 5B, third material 513 between 512 and 511).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above.
With regards to claim 7, Choi is silent teaching the heating device of the claim 1, wherein the laser module is any one of a CO2 laser, a YAG laser, a diode laser, and a fiber laser.
Examiner hereby takes official notice that is it notoriously well-known within the semiconductor arts to recognize that a laser can comprise of one of the claimed types.

With regards to claim 8, Choi teaches how different laser wavelengths can be generated (see ¶117), but it silent teaching the heating device of the claim 1, wherein the laser beam has a wavelength of 1 micron to 11 microns. 
It would have been obvious to one of ordinary skill to determine the optimum wavelengths (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 

With regards to claim 9, Choi is silent teaching the heating device of the claim 1, wherein the laser beam reflected on the plurality of reflection surfaces has a speed of 2m/s to 18m/s.
It would have been obvious to one of ordinary skill to determine the optimum beam speed (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed speed since it provides the optimal balance between shortening process time and accuracy.

With regards to claim 10, Choi is silent teaching the heating device of the claim 1, wherein an exposure time of the object material to the laser beam is 0.39 s to 35 s.
It would have been obvious to one of ordinary skill to determine the optimum exposure time (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed exposure time since it provides a specific degree of heat to a target that is required for a specific application.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim1 above, and further in view of Tanaka et al. (Pub No. US 2003/0080099 A1, hereinafter Tanaka).
With regards to claim 11, Choi is silent teaching the heating device of the claim 1, wherein the incident angle control module 5controls an incident angle of a laser beam incident on the object material based on the Brewster Angle of the object material.
In the same field of endeavor, Tanaka teaches how laser light irradiation angle can be tailored based on the Brewster’s angle of the target to control interference and promote uniformity of the laser light (see ¶88).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have a incident control module control an incident angle of a laser beam incident based on object’s Brewster’s angle to control interference and promote uniformity of the laser light as taught by Tanaka.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML